Citation Nr: 0934095	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-01 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
pseudofolliculitis barbae with cystic acne vulgaris for the 
period from July 11, 2000, to August 29, 2002.  

2.  Entitlement to a rating in excess of 60 percent for 
pseudofolliculitis barbae with cystic acne vulgaris for the 
period from August 23, 2002, to March 31, 2007. 

3.  Entitlement to a rating in excess of 30 percent for 
pseudofolliculitis barbae with cystic acne vulgaris for the 
period beginning April 1, 2007, to include restoration of a 
60 percent rating.  

4.  Entitlement to an initial ten percent rating for 
bilateral eye infections for the period from July 11, 2000, 
to November 18, 2001.  

5.  Entitlement to a rating in excess of 10 percent for 
bilateral eye infections for the period from November 18, 
2001, to March 31, 2007. 

6.  Entitlement to a compensable rating for bilateral eye 
infections for the period from April, 1, 2007, to include 
restoration of a 10 percent rating.  
7.  Whether new and material has been received to reopen a 
claim for service connection for a left knee injury.  

8.  Entitlement to service connection for depressive 
disorder/PTSD to include as secondary to service connected 
disability

9.  Entitlement to service connection for gastrointestinal 
manifestations to include as secondary to service connected 
disability.  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to January 
1980.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As explanation for the manner in which the issues have been 
listed above, the procedural history will be summarized.  A 
January 2001 rating decision in part found that new and 
material evidence had not been received to reopen a claim for 
service connection for refractive error of the eye.  The 
Veteran submitted a notice of disagreement with this decision 
in May 2001.  As such, a statement of the case that addressed 
this issue should have been completed.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Instead, this issue was addressed in 
rating decision in August 2001.  A statement of the case is 
required to contain "[a] summary of the applicable laws and 
regulations . . . and a discussion of how such laws and 
regulations affect the determination."  See 38 C.F.R. §§ 
19.29(b), 19.31 (2008).  The issuance of a rating decision 
therefore does not cure the requirement to provide the 
Veteran with a statement of the case.  

In February 2002, the Veteran filed another notice of 
disagreement with the denial of his petition to reopen his 
claim for service connection for refractive error in an 
August 2001 rating decision.  He also in this statement 
expressed disagreement with those portions of the August 2001 
rating decision that denied entitlement to service connection 
for residuals of a left knee injury, assigned a 30 percent 
rating for his service connected pseudofolliculitis barbae 
with cystic acne vulgaris and the assignment of an initial 
compensable rating for his service connected eye infections.  
As such, a statement of the case addressing the issues should 
have completed; instead, these issues were addressed in a May 
2002 rating decision.  See Manlincon, supra.  Moreover, a 
March 2002 letter from the RO incorrectly found that the 
Veteran's claims had been "withdrawn" for failure to submit 
a VA Form 9 within the "allowed" time frame.  Rather than 
having been "withdrawn," in light of the failure to address 
these claims by a statement of the case, the claims were 
still pending at that time.  

Thereafter, a February 2004 rating decision increased the 
rating for pseudofolliculitis barbae with cystic acne 
vulgaris effective to 60 percent from August 30, 2002, and 
increased the rating for bilateral eye infections to 10 
percent effective from November 19, 2001.  The February 2004 
rating decision deferred action on the claim for 
gastrointestinal manifestations, denied service connection 
for depressive disorder/PTSD and found that new and material 
evidence had not been received to reopen a claim for service 
connection for residuals of a left knee injury.  A March 2004 
rating decision denied service connection for the claimed 
gastrointestinal manifestations.  In January 2005, the 
Veteran submitted argument requesting that his service 
connected disability ratings be considered as permanent.  He 
also described a worsening of his service connected 
conditions and requested that service connection be granted 
for depressive disorder/PTSD and gastrointestinal 
manifestations as secondary to service connected disability.  
These statements represented a timely notice of disagreement 
with the February and March 2004 rating decisions, and the 
relevant issues referenced by the Veteran in his January 2005 
statement as discussed above should thus have been addressed 
in a statement of the case.  Manlincon, supra.  Instead, 
these issues were addressed in a July 2005 rating decision.   

From the above, the RO upon remand must, to the extent the 
claims are not allowed, complete a statement of the case 
addressing issues, as listed on the title page, 1 and 2, 4 
and 5 and 7 thru 9 as required by the controlling legal 
authority.  Manlincon, supra.  As the resolution of the 
increased rating issues that must be remanded for the 
completion of a statement of the case could potentially 
affect the resolution of issues 3 and 6, the Board must defer 
adjudication of these issues pending the completion of the 
action required of the RO as directed below as they are 
"inextricably intertwined" with the claims that must be 
remanded.  Harris v Derwinski, 1 Vet. App. 80 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  To the extent the issues are not 
granted, the RO should issue a 
statement of the case and notification 
of the appellate rights with respect to 
the issues as listed on the title page 
1 and 2, 4 and 5 and 7 thru 9.   The 
Veteran is reminded that to vest the 
Board with jurisdiction over any of 
these issues, a timely substantive 
appeal must be filed.  38 C.F.R. § 
20.202 (2008).  If the Veteran perfects 
the appeal as to any of these issues, 
the case must be returned to the Board 
for appellate review of any such issue. 
2.  Consistent with the action 
requested above and to the extent there 
is not a complete grant of all benefits 
sought by the Veteran in connection 
with these claims, the RO should 
complete a supplemental statement of 
the case addressing the claims for 
entitlement to a rating in excess of 30 
percent for pseudofolliculitis barbae 
with cystic acne vulgaris for the 
period beginning April 1, 2007, to 
include restoration of a 60 percent 
rating and entitlement to a compensable 
rating for bilateral eye infections for 
the period from April, 1, 2007, to 
include restoration of a 10 percent 
rating.  Thereafter, the case must be 
returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

